IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60048
                       Conference Calendar
                        __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

DAVID EARL HUGHES,

                                       Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
               USDC No. CA:94cv116BN (E91-cr00005B)
                        - - - - - - - - - -
                           June 29, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     David Earl Hughes has failed to present an appellate

argument concerning the district court's determination that his

allegations of Fourth Amendment violations are procedurally

barred from 28 U.S.C. § 2255 review.   Those claims are

effectively abandoned. Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993); Fed. R. App. P. 28(a); see United States v.

Shaid, 937 F.2d 228, 231-32 (5th Cir. 1991) (en banc), cert.

denied, 502 U.S. 1076 (1992).   Furthermore, the claims were


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-60048
                               -2-


waived by the entry of Hughes' guilty plea.   United States v.

Bell, 966 F.2d 914, 915 (5th Cir. 1992); Smith v. Estelle, 711

F.2d 677, 682 (5th Cir. 1983), cert. denied, 466 U.S. 906 (1984).

     The district court did not err in determining that Hughes'

ineffective assistance of counsel claims were without merit.

     AFFIRMED.